Citation Nr: 0309365	
Decision Date: 05/20/03    Archive Date: 05/27/03

DOCKET NO.  98-20 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Determination of initial rating assignment for left ear 
hearing loss, rated as noncompensably disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") retired from active duty service in August 1998 
after more than 26 years of active service. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in June 1998 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky, which granted service 
connection for left ear hearing loss, and initially assigned 
a noncompensable rating.  The veteran entered notice of 
disagreement with this decision in December 1998; the RO 
issued a statement of the case in December 1998; and the 
veteran entered a substantive appeal, on a VA Form 9, which 
was also received in December 1998.  In February 2000, the 
Board remanded the issue of initial rating assignment for 
left ear hearing loss to the RO for additional development, 
including a VA audiological examination of the veteran's left 
ear.  That examination was conducted in July 2002, and the 
case was returned to the Board. 

At a RO hearing in February 1999, the veteran submitted a 
claim for service connection for bilateral tinnitus, and 
entered hearing testimony regarding tinnitus.  The issue of 
entitlement to service connection for bilateral tinnitus, 
however, has not been adjudicated, developed, or certified 
for appellate review.  The Board may only exercise 
jurisdiction over an issue after an appellant has filed both 
a timely notice of disagreement to a rating decision denying 
the benefit sought, and a timely substantive appeal.  
38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. App. 554 
(1993).  Accordingly, this issue is referred to the RO for 
appropriate consideration.


FINDINGS OF FACT

1.  All evidence necessary to decide the initial rating claim 
for left ear hearing loss on appeal has been obtained; the RO 
has notified the appellant of the evidence needed to 
substantiate the initial rating claim addressed in this 
decision, obtained all relevant evidence designated by the 
appellant, and provided a VA audiological examination in 
order to assist in substantiating the claim for VA 
compensation benefits.

2.  For the entire period of claim, the veteran had level I 
hearing in the left ear under both the criteria for rating 
hearing loss (Table VI) in effect prior to June 10, 1999, and 
the criteria for rating hearing loss in effect from June 10, 
1999; the veteran is not service connected for hearing loss 
in the right ear.


CONCLUSION OF LAW

The criteria for a compensable rating for left ear hearing 
loss have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b), 4.85, 4.87, Tables VI, VII (1998); 38 C.F.R. §§ 
3.321(b), 3.159, 4.1-4.14, 4.85, Tables VI, VII, 4.86 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA has issued regulations to implement the 
Veterans Claims Assistance Act of 2000.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  The Board finds that, in 
this appellant's case, the requirements of the Veterans 
Claims Assistance Act of 2000 and implementing regulations 
have been met.  

In the rating decision, statement of the case, and 
supplemental statement of the case, the RO advised the 
appellant of what must be demonstrated to establish a 
compensable initial rating for left ear hearing loss under 
previous and revised schedular rating criteria.  In a 
November 2002 supplemental statement of the case, the RO 
advised the veteran of the statutory and regulatory 
provisions of the Veterans Claims Assistance Act of 2000.  
The Board finds that the RO has obtained, or made reasonable 
efforts to obtain, all records or other evidence that might 
be relevant to the appellant's claim, and the veteran has not 
identified any additional records or other evidence that has 
not been obtained.  Pursuant to a Board remand, the veteran 
was afforded a VA audiological examination in July 2002.  
Thus, the veteran has been advised which portion of evidence 
is to be provided by him and which portion VA will attempt to 
obtain in accordance with 38 U.S.C.A. § 5103(a).  
Accordingly, no further notice to the appellant or assistance 
in acquiring additional evidence is required by the new 
statute and regulations. 

II.  Initial Rating Assignment for Left Ear Hearing Loss

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity. Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability will be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.

Because this is an appeal from an initial grant of service 
connection and originally assigned rating, separate ratings 
may be assigned for separate time periods that are under 
evaluation.  That is, appellate review must consider the 
applicability of "staged ratings" based upon the facts 
found during the time period in question.  Fenderson v. West, 
12 Vet. App. 119 (1999).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).

Ratings of bilateral hearing loss range from noncompensable 
to 100 percent based on organic impairment of hearing acuity 
as measured by the results of speech discrimination tests, 
together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
500, 1,000, 2,000, 3,000 and 4,000 cycles per second.  To 
rate the degree of disability for service-connected hearing 
loss, the rating schedule has established eleven auditory 
acuity levels, designated from level I, for essentially 
normal acuity, through level XI, for profound deafness.  38 
C.F.R. § 4.85(h), Table VI (2002).  The assignment of 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

With respect to the rating of the veteran's left ear hearing 
loss, the Board observes that, during the pendency of this 
appeal, VA issued new regulations for rating impairment of 
auditory acuity.  These became effective June 10, 1999.  62 
Fed. Reg. 25,202- 25,210 (May 11, 1999).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that, where laws 
or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of VA to do otherwise and the 
Secretary has done so.  See also Baker v. West, 11 Vet. App. 
163, 168 (1998); Dudnick v. Brown, 10 Vet. App. 79 (1997) 
(per curiam order) (although certain new rating criteria 
became effective after the appellant filed his appeal with 
the Court, VA and the Court are required to apply the 
amendments to the extent that they are more favorable to the 
claimant than the earlier provisions).

The Board observes that the rating decision on appeal was 
issued in June 1998 prior to the June 10, 1999 regulatory 
changes.  Upon consideration of both the old and new rating 
criteria, the Board finds that neither set of rating criteria 
is more favorable to the veteran in this case, as both result 
in denial of an initial (compensable) rating for left ear 
hearing loss disability for any period of time. 

It is unclear from the November 2002 supplemental statement 
of the case whether the RO considered the veteran's initial 
rating claim for left ear hearing loss under the revised 
rating criteria for the period from June 10, 1999.  Both the 
criteria for rating hearing impairment in effect prior to and 
since June 10, 1999 require consideration of the results of 
examinations using controlled speech discrimination tests 
(Maryland CNC) together with the results of puretone 
audiometry tests.  
38 C.F.R. § 4.85 (1998 & 2002).  These results are then 
charted on Table VI and Table VII, as set out in the Rating 
Schedule.  In order to establish entitlement to a compensable 
rating for hearing loss, it must be shown that certain 
minimum levels of the combination of the percentage of speech 
discrimination loss and average puretone decibel loss are 
met.  The Board has compared the previous versions of Table 
VI and Table VII, and the new versions of these tables, and 
finds that there has been no discernible change in them.  In 
fact, the Board finds that in the present case the assigned 
levels and ratings for the veteran's left ear hearing loss 
would be the same for the veteran under both the old and the 
new criteria.  Further, the revisions in the language in 38 
C.F.R. § 4.85 do not change the method by which Tables VI and 
VII are interpreted, but only describe in greater detail how 
they are applied.  For these reasons, the Board finds that 
the veteran has not been prejudiced by the change in the 
criteria for rating hearing loss disability, nor by the 
Board's current decision on the merits.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

The version of 38 C.F.R. § 4.86 (1998) in effect prior to 
June 1999 only provided information regarding the fact that 
the ratings derived from the Rating Schedule were intended to 
make proper allowance for improvement by hearing aids.  The 
revised version of 38 C.F.R. § 4.86 (2002) addresses 
exceptional patterns of hearing loss, which are not shown to 
be present in this case.  (The exceptional patterns addressed 
in that section are when the puretone threshold at 1000, 
2000, 3000, and 4000 Hertz is 55 decibels or more, or when 
the puretone threshold is 30 decibels or less at 1000 Hertz 
and 70 decibels or more at 2000 Hertz.).

At the most recent VA audiological examination in July 2002, 
the veteran complained of difficulty hearing, especially in 
daily conversation.  At the July 2002 VA audiological 
examination, pure tone threshold levels averaged 44 decibels 
in the left ear, and speech recognition testing revealed 
speech recognition ability of 100 percent in the left ear, 
diagnosed as "moderate low-frequency conductive hearing loss 
sloping to a moderate sensorineural hearing loss in the high 
frequencies."  A May 1998 VA examination found the veteran 
to have normal ear canals and ear drums.  At the service 
separation examination in February 1998, the veteran 
complained of hearing loss; pure tone threshold levels 
averaged 21 decibels in the left ear, and speech recognition 
testing in the left ear was not conducted.  

In considering the determination of a rating for left ear 
hearing loss, it must be considered that service connection 
has not been established for right ear hearing impairment.  
Under the rating criteria in effect until June 10, 1999, if a 
claimant had service-connected hearing loss in one ear and 
non-service-connected hearing loss in the other ear, the 
hearing in the ear having non-service-connected hearing loss 
was to be considered normal for purposes of computing the 
service-connected disability rating (unless, prior to 
December 6, 2002, the claimant was totally deaf in both ears, 
an exception inapplicable to this veteran's claim).  
VAOPGCPREC 32-97.  Revised VA regulations provide that when 
impaired hearing is service connected in only one ear, as in 
this case, in order to determine the percentage rating from 
Table VII, the non-service-connected ear will be assigned a 
Roman Numeral designation of I.  
38 C.F.R. § 4.85(f) (2002).  In short, 38 C.F.R. § 4.85(f) 
was revised to more clearly specify that a non-service-
connected ear will be assigned a Roman numeral designation of 
I (subject to the inapplicable provisions of Section 3.383 
(2002), which address the circumstance where there is total 
deafness in the non-service connected ear).  The 
clarification in 38 C.F.R. § 4.85(f), therefore, is not a 
substantive change in the rating criteria.  

Using the only recorded speech recognition testing results 
for the left ear (100 percent), and the worst of the pure 
tone threshold levels (44 percent), under both the criteria 
in effect prior to and after June 10, 1999, these test 
results equate to level I hearing in the left ear using Table 
VI.  Applying the percentage ratings for hearing impairment 
found in Table VII, level I hearing in the service-connected 
left ear and level I hearing in the non-service-connected 
right ear warrants a noncompensable rating under the criteria 
for rating hearing loss disability in effect prior to June 
10, 1999 (38 C.F.R. §§ 4.85, 4.87, Diagnostic Code 6100 
(1998)), as well as a noncompensable rating under the rating 
criteria for rating hearing loss disability in effect as of 
June 10, 1999 (38 C.F.R. § 4.85 (2002)).  For these reasons, 
the Board finds that the criteria for a compensable rating 
for left ear hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.85, 4.87 (1998); 38 
C.F.R. §§ 3.159, 4.1-4.14, 38 C.F.R. § 4.85 (2002).

Effective December 6, 2002, an amendment to 38 U.S.C.A. 
§ 1160(a)(3) requires that compensation be payable for the 
combination of service and non-service-connected disabilities 
as though both disabilities were service connected when there 
is deafness compensable to a degree of 10 percent or more in 
the service-connected ear and deafness in the other ear as a 
result of non-service-connected disability.  See Veterans 
Benefits Act of 2002, Pub. L. No. 107-330, § 103, 116 Stat. 
2820, 2821-22 (2002) (codified as amended at 38 U.S.C. 
§ 1160).  In the present case, this change to the law is 
inapplicable.  As noted above, the veteran's service-
connected left ear hearing loss does not warrant the 
assignment of at least a 10 percent rating under the rating 
criteria in effect prior to June 10, 1999 or the criteria in 
effect on and after that date.  Thus, this change in the law 
does not provide a basis for the assignment of a compensable 
initial rating for any period of the claim.

In making this determination, the Board has considered all 
the evidence of record, but finds audiological testing from 
July 2002 to be more favorable to the veteran's claim, and 
more highly probative of the level of left ear hearing loss 
disability for the period of claim under consideration.  The 
Board has also considered the veteran's general contention of 
difficulty with hearing, especially during daily 
conversation.  Such a general assertion, however, may not 
serve to establish entitlement to a higher rating for hearing 
loss because "disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered." Lendenmann v. Principi, 3 Vet. 
App. at 349.  Here, such mechanical application under both 
sets of rating criteria establishes that a compensable rating 
for the veteran's service-connected left ear hearing loss is 
not warranted.

In exceptional cases where schedular ratings are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of "an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  

In this case, there has been no showing that the veteran's 
service-connected left ear hearing loss has independently 
caused marked interference with employment, necessitated 
frequent periods of hospitalization, or otherwise rendered 
impracticable the regular schedular standards for rating left 
ear hearing loss disability.  While the veteran contended 
that his left ear hearing loss causes some difficulty with 
conversation, he has not in writing, hearing testimony, or 
histories presented at examinations, indicated any 
significant interference with employment; the speech 
recognition testing, moreover, tends to show that the veteran 
has perfect speech recognition.  The evidence does not 
demonstrate any hospitalization for left ear hearing loss.  
The regular schedular standards in this case contemplate 
disability ratings for hearing loss based on both loss of 
hearing as measured by pure tone threshold decibel levels 
based on audiological testing, and loss of hearing as 
measured by speech recognition ability based on audiological 
testing.  The provisions of 38 C.F.R. § 4.86 (2002) even 
contemplate a different method of rating where there is an 
exceptional pattern of hearing impairment; as indicated in 
the analysis above, the evidence shows that in this veteran's 
case his left ear hearing loss did not meet the criteria to 
show an exceptional pattern of hearing impairment.  Under 
these circumstances, in the absence of factors suggestive of 
an unusual disability picture, further development in keeping 
with the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  


ORDER

A compensable initial rating for left ear hearing loss is 
denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

